 


113 HR 1305 IH: To amend title 38, United States Code, to provide clarification regarding eligibility for services under the Homeless Veterans Reintegration Program.
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 1305 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2013 
Mr. Wenstrup introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to provide clarification regarding eligibility for services under the Homeless Veterans Reintegration Program. 
 
 
1.Clarification of eligibility for services under the Homeless Veterans Reintegration ProgramSubsection (a) of section 2021 of title 38, United States Code, is amended by striking reintegration of homeless veterans into the labor force. and inserting the following: reintegration into the labor force of—  
 
(1)homeless veterans; 
(2)veterans participating in the Department of Veterans Affairs supported housing program for which rental assistance provided pursuant to section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)); and 
(3)veterans who are transitioning from being incarcerated..  
 
